Citation Nr: 0719723	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-34 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from June 1962 to 
August 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In February 2007 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Jackson, 
Mississippi.  The transcript of that hearing is of record.

The veteran seeks service connection for lung disease.  
Service medical records (SMRs) confirm that he was 
hospitalized in February 1964 for a left spontaneous 
pneumothorax.  Subsequent SMRs dated in January 1965 document 
complaints of chest pain.  SMRs dated in September 1965 
document treatment for "vomiting blood."  SMRs dated in 
December 1965 document the veteran's complaints of a 
"rattling feeling in [his] chest."  Other SMRs dating from 
1962 to December 1965 document complaints of cough, and 
treatment for colds/chest colds and flu.  Even so, no 
abnormality of the lungs/chest was documented during 
discharge examination, apart from the examiner's notation of 
a "congenital bifid anterior end of the right 4th rib."  In 
fact, the record contains no post-service competent medical 
evidence of any complaints of or treatment for a respiratory 
problem prior to August 2001.  However, during his February 
2007 hearing the veteran testified that his post-service 
medical care was provided by his now-deceased mother, whom he 
testified was an LPN; his sister, whom he testified is an RN; 
and his now deceased uncle, whom he testified was a medical 
doctor.  He testified that his mother and sister furnished 
him with inhalers, and that he has used inhalers since 
service.  In a statement dated in February 2007, the veteran 
mentioned that his wife also provided medical care.  

VA and private treatment records document complaints of 
dyspnea, and confirm current diagnoses of coronary artery 
disease, obstructive sleep apnea, and bilateral 
emphysema/chronic obstructive pulmonary disease.  There is no 
competent medical evidence, however, that links any of these 
disorders to service, but treatment records do note the 
veteran's long history of smoking.

In McLendon v. Nicholson the U.S. Court of Appeals for 
Veterans Claims (Court) stated that the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  

The evidence confirms that the veteran has a current lung 
disorder.  The evidence also confirms that he had a 
spontaneous left pneumothorax during service.  Although the 
record contains no medically documented evidence of 
symptomatology until 35 years after service, the Board finds 
the veteran's testimony of symptoms and treatment from 
medical practitioners within his family to be sufficient 
competent evidence of persistent or recurrent symptoms of a 
disability.  However, there is insufficient competent medical 
evidence on file to establish a nexus between the in-service 
event and any current lung disorder.  In accordance with 
McLendon, and in compliance with 38 C.F.R. § 3.159, the 
matter must therefore be remanded for a VA examination and 
opinion.  McLendon, 20 Vet. App. 79.

In addition, it is noted that the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA treatment records pertaining to the 
veteran that are dated from December 2005 to the present.

The Board also notes that the veteran is in receipt of Social 
Security Administration (SSA) benefits and while the veteran 
has reported that he is retired, it was not clear if he 
retired due to disability.  An SSA Data screen print-out in 
the claims folder indicates that the onset date of the 
veteran's disability was in July 2003.  The Court has held 
that VA's duty to assist encompasses obtaining medical 
records that supported an SSA award of disability benefits.  
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  The 
RO should ascertain whether the veteran is receiving SSA 
disability benefits and, if so, the administrative decision 
and the underlying records, should be requested, and 
associated with the veteran's claims file.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Obtain VA medical records compiled since 
December 2005 by the VAMC patronized by the 
veteran.  If no additional records exist the 
case file should be documented accordingly.  
If the veteran identifies additional private 
treatment records that are relevant to the 
issue on appeal during the course of this 
remand, they should also be obtained and 
associated with the record.  

The veteran should also be advised that in 
addition to any relevant evidence in his 
possession, he should submit medical evidence 
and/or affidavits from those relatives whom he 
says provided treatment for his respiratory 
complaints after service.  Such evidence 
should specify the timeframe that medical care 
was provided, and describe the veteran's 
symptoms and the treatment provided.  The 
affiant should be particularly specific with 
regard to the names of any medication provided 
to the veteran, the timeframe that the 
medication was administered to the veteran, 
the medication's medicinal properties, and the 
purpose for administering the medication to 
the veteran.  The affiant should also include 
a brief curriculum vitae or summary of his/her 
medical credentials.

2.  Follow appropriate procedures to determine 
if the veteran is in receipt of SSA disability 
benefits and, if so, obtain the SSA award 
determination and all medical records 
considered by SSA which are not currently 
associated with the veteran's VA claims file.  
All records thereafter received should be 
associated with the veteran's VA claims file.

3.  After completion of the above 
development the veteran should be scheduled 
for a VA examination regarding his claim for 
service connection for a lung disability.  
The claims folder must be made available to, 
and reviewed by, the examiner.  All 
indicated tests should be performed, and all 
findings reported in detail.  The examiner 
is specifically requested to opine as to 
whether it is at least as likely as not (50 
percent probability or greater) that any 
current lung disorder(s) began during 
service or is related to any incident 
thereof, including exposure to Agent Orange.  
A rationale for this opinion should be set 
forth in the report provided.

4.  Thereafter, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The case 
should then be returned to the Board for 
appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



